             Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 1 of 12




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7
 8   Attorneys for Plaintiffs
 9
                        UNITED STATES DISTRICT COURT
10                    NORTHERN DISTRICT OF CALIFORNIA
11
     MICHELLE SHULTZ, individually ) Case No.
12   and on behalf of all others similarly )
13   situated,                             ) CLASS ACTION
                                           )
14   Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
15                                         ) OF:
            vs.                            )
16
                                           ) 1. NEGLIGENT VIOLATIONS OF
17                                         )    THE TELEPHONE CONSUMER
18   PETICUB PHARMACY CORP;                )    PROTECTION ACT [47 U.S.C.
     DOES 1 through 10, inclusive,         )    §227(b)]
19                                         ) 2. WILLFUL VIOLATIONS OF THE
20   Defendants.                           )    TELEPHONE CONSUMER
                                           )    PROTECTION ACT [47 U.S.C.
21
                                           )    §227(b)]
22                                         ) 3. NEGLIGENT VIOLATIONS OF
23
                                           )    THE TELEPHONE CONSUMER
                                           )    PROTECTION ACT [47 U.S.C.
24                                         )    §227(c)]
25                                         ) 4. WILLFUL VIOLATIONS OF THE
                                           )    TELEPHONE CONSUMER
26                                         )    PROTECTION ACT [47 U.S.C.
27                                         )    §227(c)]
                                           )
28
                                           ) DEMAND FOR JURY TRIAL


                                CLASS ACTION COMPLAINT
                                           -1-
                  Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 2 of 12




 1           Plaintiff, MICHELLE SHULTZ (“Plaintiff”), individually and all others
 2   similarly situated, alleges the following upon information and belief based upon
 3   personal knowledge:
 4                                  NATURE OF THE CASE
 5           1.       Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of PETICUB PHARMACY CORP
 8   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 9   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
10   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
11                                 JURISDICTION & VENUE
12           2.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of California, seeks relief on behalf of a Class, which will result in at
14   least one class member belonging to a different state than that of Defendant, a
15   California entity. Plaintiff also seeks up to $1,500.00 in damages for each call in
16   violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20           3.       Venue is proper in the United States District Court for the Northern
21   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant resides
22   in this district, and all defendants reside in this state.
23                                           PARTIES
24           4.       Plaintiff, MICHELLE SHULTZ (“Plaintiff”), is a natural person
25   residing in the state of California and is a “person” as defined by 47 U.S.C. § 153
26   (39).
27
28



                                     CLASS ACTION COMPLAINT
                                                -2-
                Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 3 of 12




 1         5.       Defendant, PETICUB PHARMACY CORP (“Defendant”), is a
 2   community / retail pharmacy company and is a “person” as defined by 47 U.S.C. §
 3   153 (39).
 4         6.       The above named Defendant, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12         7.       Plaintiff is informed and believes that at all relevant times, each and
13   every Defendant was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believes that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                               FACTUAL ALLEGATIONS
19         8.       Beginning on or around March 27, 2019, Defendant contacted
20   Plaintiff on her cellular telephone ending in -8352, in an effort to sell or solicit its
21   services.
22         9.       Defendant used an “automatic telephone dialing system,” as defined
23   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
24   business services. At one or more instance during these calls, Defendant utilized
25   an “artificial or prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A)
26         10.      Defendant’s calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28         11.      Defendant’s calls were placed to telephone number assigned to a


                                    CLASS ACTION COMPLAINT
                                               -3-
             Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 4 of 12




 1   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 2   pursuant to 47 U.S.C. § 227(b)(1).
 3         12.   Plaintiff received calls from Defendant from the phone numbers
 4   confirmed to belong to Defendant, including without limitation (310) 598-0070.
 5         13.   Furthermore, Defendant sent Plaintiff a text message soliciting
 6   Defendant’s services containing the following message:
 7                      “Hi this is Robyn from the pet
 8                      Pharmacy we offer discounted meds to
 9                      rescue and shelters community we like
10                      to partner up with you to help you get
11                      the meds you need
12
13                      We compound Master lowest price
14                      online you can walk in to pick up your
15                      meds or I can mail them to you
16
17                      To help you get the meds you need”.
18         14.   On information and belief, Plaintiff alleges that this text message, and
19   similar generic text messages were sent en mass sequentially to lists of phone
20   numbers, by Defendant, using an SMS blasting platform, which qualifies as an
21   “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1).
22         15.   Further, Plaintiff’s cellular telephone number ending in -8352 was
23   added to the National Do-Not-Call Registry on or about June 9, 2006.
24         16.   Plaintiff received numerous solicitation calls from Defendant within a
25   12-month period.
26         17.   Plaintiff is not a customer of Defendant’s services and has never
27   provided any personal information, including her cellular telephone number, to
28   Defendant for any purpose whatsoever. In addition, Plaintiff has been registered


                                 CLASS ACTION COMPLAINT
                                            -4-
             Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 5 of 12




 1   on the Do-Not-Call Registry for at least thirty (30) days prior to Defendant
 2   contacting her. Accordingly, Defendant never received Plaintiff’s “prior express
 3   consent” to receive calls using an automatic telephone dialing system or an artificial
 4   or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 5         18.     Upon information and belief, and based on Plaintiff’s experiences of
 6   being called by Defendant after being on the National Do-Not-Call list for several
 7   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
 8   establish and implement reasonable practices and procedures to effectively prevent
 9   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
10   227(c)(5).
11                                CLASS ALLEGATIONS
12         19.    Plaintiff brings this action on behalf of herself and all others similarly
13   situated, as a member of the two proposed class (hereafter, jointly, “The Classes”).
14         20.    The class concerning the ATDS claim for no prior express consent
15   (hereafter “The ATDS Class”) is defined as follows:
16
17                All persons within the United States who received any
                  solicitation/telemarketing telephone calls and/or SMS
18                messages from Defendant to said person’s cellular
19                telephone made through the use of any automatic
                  telephone dialing system or an artificial or prerecorded
20
                  voice and such person had not previously consented to
21                receiving such calls within the four years prior to the
22                filing of this Complaint

23
           21.    The class concerning the National Do-Not-Call violation (hereafter
24
     “The DNC Class”) is defined as follows:
25
26                All persons within the United States registered on the
27                National Do-Not-Call Registry for at least 30 days, who
                  had not granted Defendant prior express consent nor had
28
                  a prior established business relationship, who received


                                   CLASS ACTION COMPLAINT
                                              -5-
             Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 6 of 12




 1                more than one call made by or on behalf of Defendant that
                  promoted Defendant’s products or services, within any
 2                twelve-month period, within four years prior to the filing
 3                of the complaint.
 4
           22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 5
     of All persons within the United States who received any telephone calls from
 6
     Defendant to said person’s cellular telephone made through the use of any
 7
     automatic telephone dialing system or an artificial or prerecorded voice and such
 8
     person had not previously not provided their cellular telephone number to
 9
     Defendant within the four years prior to the filing of this Complaint.
10
           23.    Plaintiff represents, and is a member of, The DNC Class, consisting
11
     of all persons within the United States registered on the National Do-Not-Call
12
     Registry for at least 30 days, who had not granted Defendant prior express consent
13
     nor had a prior established business relationship, who received more than one call
14
     made by or on behalf of Defendant that promoted Defendant’s products or services,
15
     within any twelve-month period, within four years prior to the filing of the
16
     complaint.
17
           24.    Defendant, its employees and agents are excluded from The Classes.
18
     Plaintiff does not know the number of members in The Classes, but believes the
19
     Classes members number in the thousands, if not more. Thus, this matter should
20
     be certified as a Class Action to assist in the expeditious litigation of the matter.
21
           25.    The Classes are so numerous that the individual joinder of all of its
22
     members is impractical. While the exact number and identities of The Classes
23
     members are unknown to Plaintiff at this time and can only be ascertained through
24
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
25
     The Classes include thousands of members. Plaintiff alleges that The Classes
26
     members may be ascertained by the records maintained by Defendant.
27
           26.    Plaintiff and members of The ATDS Class were harmed by the acts of
28   Defendant in at least the following ways: Defendant illegally contacted Plaintiff


                                   CLASS ACTION COMPLAINT
                                              -6-
              Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 7 of 12




 1   and ATDS Class members via their cellular telephones thereby causing Plaintiff
 2   and ATDS Class members to incur certain charges or reduced telephone time for
 3   which Plaintiff and ATDS Class members had previously paid by having to retrieve
 4   or administer messages left by Defendant during those illegal calls, and invading
 5   the privacy of said Plaintiff and ATDS Class members.
 6         27.    Common questions of fact and law exist as to all members of The
 7   ATDS Class which predominate over any questions affecting only individual
 8   members of The ATDS Class. These common legal and factual questions, which
 9   do not vary between ATDS Class members, and which may be determined without
10   reference to the individual circumstances of any ATDS Class members, include,
11   but are not limited to, the following:
12
                  a.     Whether, within the four years prior to the filing of this
13
                         Complaint, Defendant made any call (other than a call
14                       made for emergency purposes or made with the prior
15                       express consent of the called party) to a Class member
                         using any automatic telephone dialing system or any
16                       artificial or prerecorded voice to any telephone number
17                       assigned to a cellular telephone service;
                  b.     Whether Plaintiff and the Class members were damages
18
                         thereby, and the extent of damages for such violation; and
19                c.     Whether Defendant should be enjoined from engaging in
20
                         such conduct in the future.

21
           28.    As a person that received numerous calls from Defendant using an
22
     automatic telephone dialing system or an artificial or prerecorded voice, without
23
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
24
     ATDS Class.
25
           29.    Plaintiff and members of The DNC Class were harmed by the acts of
26
     Defendant in at least the following ways: Defendant illegally contacted Plaintiff
27
     and DNC Class members via their telephones, thereby invading the privacy of said
28
     Plaintiff and the DNC Class members whose telephone numbers were on the


                                   CLASS ACTION COMPLAINT
                                              -7-
             Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 8 of 12




 1   National Do-Not-Call Registry. Plaintiff and the DNC Class members were
 2   damaged thereby.
 3         30.    Common questions of fact and law exist as to all members of The
 4   DNC Class which predominate over any questions affecting only individual
 5   members of The DNC Class. These common legal and factual questions, which do
 6   not vary between DNC Class members, and which may be determined without
 7   reference to the individual circumstances of any DNC Class members, include, but
 8   are not limited to, the following:
 9                a. Whether, within the four years prior to the filing of this
10                   Complaint, Defendant or its agents placed more than one
11                   solicitation call to the members of the DNC Class whose
12                   telephone numbers were on the National Do-Not-Call
13                   Registry and who had not granted prior express consent to
14                   Defendant and did not have an established business
15                   relationship with Defendant;
16                b. Whether Defendant obtained prior express written consent to
17                   place calls to Plaintiff or the DNC Class members’
18                   telephones;
19                c. Whether Plaintiff and the DNC Class members were damaged
20                   thereby, and the extent of damages for such violation; and
21                d. Whether Defendant and its agents should be enjoined from
22                   engaging in such conduct in the future.

23         31.    As a person that received numerous calls from Defendant within a 12-

24
     month period, who had not granted Defendant prior express consent and did not

25
     have an established business relationship with Defendant, Plaintiff is asserting

26
     claims that are typical of the DNC Class.

27
           32.    Plaintiff will fairly and adequately protect the interests of the members

28
     of The Classes. Plaintiff has retained attorneys experienced in the prosecution of



                                   CLASS ACTION COMPLAINT
                                              -8-
             Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 9 of 12




 1   class actions.
 2         33.    A class action is superior to other available methods of fair and
 3   efficient adjudication of this controversy, since individual litigation of the claims
 4   of all Classes members is impracticable. Even if every Classes member could
 5   afford individual litigation, the court system could not. It would be unduly
 6   burdensome to the courts in which individual litigation of numerous issues would
 7   proceed. Individualized litigation would also present the potential for varying,
 8   inconsistent, or contradictory judgments and would magnify the delay and expense
 9   to all parties and to the court system resulting from multiple trials of the same
10   complex factual issues. By contrast, the conduct of this action as a class action
11   presents fewer management difficulties, conserves the resources of the parties and
12   of the court system, and protects the rights of each Classes member.
13         34.    The prosecution of separate actions by individual Classes members
14   would create a risk of adjudications with respect to them that would, as a practical
15   matter, be dispositive of the interests of the other Classes members not parties to
16   such adjudications or that would substantially impair or impede the ability of such
17   non-party Classes members to protect their interests.
18         35.    Defendant has acted or refused to act in respects generally applicable
19   to The Classes, thereby making appropriate final and injunctive relief with regard
20   to the members of the Classes as a whole.
                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                 47 U.S.C. §227 (b)
                             On Behalf of the ATDS Class
23
            36. Plaintiff repeats and incorporates by reference into this cause of
24
     action the allegations set forth above.
25
           37.    The foregoing acts and omissions of Defendant constitute numerous
26
     and multiple negligent violations of the TCPA, including but not limited to each
27
     and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
28



                                  CLASS ACTION COMPLAINT
                                             -9-
             Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 10 of 12




 1   47 U.S.C. § 227 (b)(1)(A).
 2         38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 3   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 5         39.    Plaintiff and the ATDS Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7
                              SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                           Act
 9                                    47 U.S.C. §227(b)
10         40. Plaintiff repeats and incorporates by reference into this cause of

11   action the allegations set forth above.

12
           41.    The foregoing acts and omissions of Defendant constitute numerous

13
     and multiple knowing and/or willful violations of the TCPA, including but not

14
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),

15
     and in particular 47 U.S.C. § 227 (b)(1)(A).
           42.    As a result of Defendant’s knowing and/or willful violations of 47
16
     U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
17
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
18
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19
           43.    Plaintiff and the Class members are also entitled to and seek
20
     injunctive relief prohibiting such conduct in the future.
21
                               THIRD CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                    47 U.S.C. §227 (c)
                                 On Behalf of the DNC Class
24
           44. Plaintiff repeats and incorporates by reference into this cause of
25
     action the allegations set forth above.
26
           45.    The foregoing acts and omissions of Defendant constitute numerous
27
     and multiple negligent violations of the TCPA, including but not limited to each
28
     and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular


                                  CLASS ACTION COMPLAINT
                                            -10-
             Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 11 of 12




 1   47 U.S.C. § 227 (c)(5).
 2         46.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 3   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
 4   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 5         47.      Plaintiff and the DNC Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7
                              FOURTH CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                           Act
 9                                    47 U.S.C. §227(c)
10                               On Behalf of the DNC Class

11         48.      Plaintiff repeats and incorporates by reference into this cause of

12
     action the allegations set forth above.

13
           49.      The foregoing acts and omissions of Defendant constitute numerous

14
     and multiple knowing and/or willful violations of the TCPA, including but not

15
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
     in particular 47 U.S.C. § 227 (c)(5).
16
           50.      As a result of Defendant’s knowing and/or willful violations of 47
17
     U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
18
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
19
     § 227(c)(5).
20
           51.      Plaintiff and the DNC Class members are also entitled to and seek
21
     injunctive relief prohibiting such conduct in the future.
22
                                   PRAYER FOR RELIEF
23
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
24
25
                    A. Actual damages;
26                  B. As a result of Defendant’s negligent violations of 47 U.S.C.
27                     §227(b)(1), Plaintiff and the Class members are entitled to and
                       request $500 in statutory damages, for each and every violation,
28                     pursuant to 47 U.S.C. 227(b)(3)(B);


                                    CLASS ACTION COMPLAINT
                                              -11-
            Case 3:20-cv-03412-JSC Document 1 Filed 05/20/20 Page 12 of 12




 1               C. As a result of Defendant’s willful and/or knowing violations of 47
                    U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 2                  and request treble damages, as provided by statute, up to $1,500,
 3                  for each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B)
                    and 47 U.S.C. §227(b)(3)(C);
 4
                 D. As a result of Defendant’s negligent violations of 47 U.S.C.
 5                  §227(c)(5), Plaintiff and the DNC Class members are entitled to
 6
                    and request $500 in statutory damages, for each and every
                    violation, pursuant to 47 U.S.C. 227(c)(5);
 7               E. As a result of Defendant’s willful and/or knowing violations of 47
 8                  U.S.C. §227(c)(5), Plaintiff and the DNC Class members are
                    entitled to and request treble damages, as provided by statute, up
 9
                    to $1,500, for each and every violation, pursuant to 47 U.S.C.
10                  §227(c)(5); and,
                 F. Any and all other relief that the Court deems just and proper.
11
12
                                  DEMAND FOR JURY
13
           52.   Plaintiff reserves her right to a trial by jury on all claims so triable
14
     pursuant to the Seventh Amendment to the United States Constitution.
15
16
           Respectfully submitted this 20th day of May, 2020.
17
18
                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19
20
                                      By: /s Todd M. Friedman
21                                        Todd M. Friedman
22                                        Attorney for Plaintiff
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                            -12-
